Citation Nr: 0011461	
Decision Date: 05/01/00    Archive Date: 05/09/00

DOCKET NO.  96-16 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to an initial evaluation in excess of 60 percent 
for beriberi heart disease.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The veteran had active duty from November 1941 to June 1946.  
He was a prisoner of war (POW) from April 10, 1942 to October 
1, 1942.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 1994 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Manila, Philippines.

The Board notes that in the January 1994 rating action, the 
RO denied the appellant's claim of entitlement to service 
connection for beriberi heart disease.  The appellant filed a 
Notice of Disagreement (NOD) in January 1995, and a Statement 
of the Case (SOC) was issued in February 1995.  However, the 
Board observes that in a September 1995 rating decision, the 
RO granted the appellant's claim of entitlement to service 
connection for beriberi heart disease.  A Supplemental 
Statement of the Case (SSOC) was issued on October 5, 1995.  
In a correspondence from the appellant to the RO, received by 
the RO on October 25, 1995, the appellant noted that he was 
submitted a "substantive appeal" and expressed disagreement 
with the assigned disabling rating for his service-connected 
beriberi heart disease.  Thus, although the appellant stated 
that he was submitting a "substantive appeal," the Board 
will construe the appellant's correspondence as a valid 
Notice of Disagreement (NOD) with respect to the claim of 
entitlement to an evaluation in excess of 60 percent for 
beriberi heart disease.  The Board further notes that on 
October 27, 1995, the appellant submitted VA Form 21-4138, 
Statement in Support of Claim, which specifically referred to 
the service-connected beriberi heart disease.  Therefore, the 
Board will liberally construe the October 1995 statement as a 
timely filed Substantive Appeal with respect to the issue of 
entitlement to an evaluation in excess of 60 percent for 
beriberi heart disease.  See Archbold v. Brown, 9 Vet. 
App. 124, 131-32 (1996); see also Fenderson v. West, 12 Vet. 
App. 119 (1999) (holding that appellant review of a decision 
by an agency of original jurisdiction (AOJ), usually the RO, 
is initiated by the claimant's filing a timely NOD with the 
AOJ and is perfected by the claimant's filing a substantive 
appeal with the AOJ as per 38 C.F.R. § 20.200).

In May 1999, the Board remanded the issue of an initial 
evaluation in excess of 60 percent for beriberi heart disease 
to the RO for due process considerations and additional 
evidentiary development.  Upon completing the remand 
directives, this issue is once again before the Board for 
appellate consideration.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  Evidence of record demonstrates that the appellant's 
beriberi heart disease, diagnosed as arteriosclerotic heart 
disease, is manifested by a normal electrocardiogram (EKG), a 
workload evaluation of 4 metabolic equivalents (METS), and an 
ejection fraction of 81 percent, but no evidence of coronary 
occlusion or thrombosis or chronic congestive heart failure.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 60 
percent for the appellant's beriberi heart disease have not 
been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 
C.F.R. § 4.104, Diagnostic Code 7005 (before and after 
January 12, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant was initially granted service connection for 
beriberi heart disease in a September 1995 rating action, and 
was assigned a 30 percent evaluation under Diagnostic Code 
7005.  This determination was based on a liberalizing 
regulation, which became effective on July 12, 1994, and 
which provided that the term "beriberi heart disease" 
included ischemic heart disease in a former prisoner of war 
who had experienced localized edema during captivity.  In 
this regard, the appellant's service records showed that he 
was a POW and that he experienced swelling of the legs and 
feet during captivity.  Further, the appellant's July 1995 VA 
examination resulted in a diagnosis of arteriosclerotic heart 
disease.  Subsequently, by a November 1997 rating decision, 
the RO increased the appellant's rating for his service-
connected beriberi heart disease from 30 percent to 60 
percent disabling under Diagnostic Code 7005.  Since the 
appellant has taken issue with the initial rating assigned 
following the grant of service connection, the Board must 
consider the applicability of higher rating for entire period 
in which the appeal has been pending.  In doing so, separate 
ratings may be assigned for separate periods of time based on 
the facts found - a practice known as "staged" ratings.  
See Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).


I.  Factual Background

The evidence for consideration in connection with the current 
appeal includes a Medical Certificate from the Cagayan Valley 
Regional Hospital, which shows that the appellant was 
hospitalized from March 13, 1996 to March 15, 1996.  
According to the Certificate, upon his discharge, he was 
diagnosed with chronic obstructive pulmonary disease.  

A Discharge Summary from the Matilde A. Olivas District 
Hospital shows that the appellant was hospitalized from April 
17, 1996 to April 22, 1996.  The Summary reflects that upon 
his discharge, he was diagnosed with chronic obstructive 
pulmonary disease.  

A Discharge Medical Data Report from the VA Medical Center 
(VAMC) in Quezon City shows that the appellant was 
hospitalized from April 25, 1996 to May 4, 1996.  The 
appellant's diagnosis upon his discharge was of chronic 
obstructive pulmonary disease, secondary to chronic 
bronchitis.  The functional classification given for the 
heart condition was CFC II-B.  

A private medical statement from V.R.C., M.D., dated in July 
1996, shows that at that time, Dr. C. indicated that he had 
treated the appellant in February and March 1996 for chronic 
obstructive pulmonary disease and bronchial asthma.  Dr. C. 
noted that he had prescribed medication for the appellant.  

In November 1996, the appellant underwent a VA examination.  
At that time, he complained of chest pains accompanied by 
easy fatigability, shortness of breath, and a chronic cough.  
An electrocardiogram (EKG) was interpreted as "normal," and 
a chest x-ray was interpreted as showing chronic bilateral 
basal bronchitis/pneumonitis, pulmonary emphysema, and 
atheromatous aorta.  Following the physical examination and a 
review of the appellant's x-ray, the examiner diagnosed the 
appellant with hypertension and arteriosclerotic heart 
disease. Functional classification for the heart remained at 
II-B.  The examiner noted that the appellant's heart 
condition would not allow him to handle strenuous or vigorous 
activities, or undue stress, all of which would aggravate his 
heart condition.  

An x-ray report from RT Cortes Diagnostic Clinic, dated in 
February 1997, shows that at that time, the appellant had a 
chest x-ray taken.  The x-ray was reported to be normal. 

A private medical report from the Immaculate Conception 
Specialty Clinic, dated in March 1997, shows that the 
appellant was treated at the Clinic in November 1996.  At 
that time, he was diagnosed with chronic obstructive 
pulmonary disease.  

A private medical statement from V.R.C., M.D., dated in March 
1997, shows that at that time, Dr. C. indicated that he had 
treated the appellant in February and March 1996 for chronic 
obstructive pulmonary disease and bronchial asthma.  

A Discharge Summary from the Matilde A. Olivas District 
Hospital shows that the appellant was hospitalized from March 
6, 1997 to March 8, 1997.  The Summary reflects that upon his 
discharge, he was diagnosed with chronic obstructive 
pulmonary disease and bronchial asthma.  

In March 1997, the RO received a private medical statement 
from E.G.P., M.D., dated in August 1993.  According to Dr. 
P., the appellant was hospitalized in July 1993 for chronic 
obstructive pulmonary disease, bronchial asthma with 
respiratory tract infection, and acute gastroenteritis.  

A private medical statement from S.M.L., M.D., dated in 
August 1997, shows that at that time, Dr. L. indicated that 
he had treated the appellant in January, February, April, 
May, and June 1997 for complaints of easy fatigueability and 
chest pains, which were substernal and radiated to the 
shoulder, left side, and were accompanied by numbness of the 
fingers and a feeling of weakness.  Dr. L. noted that he had 
diagnosed the appellant with myocardial ischemia, secondary 
to arteriosclerosis.  According to the Dr. L., the appellant 
was very responsive to the medication which was administered.  

A private medical statement from Dr. E.G.P., dated in October 
1997, shows that at that time, Dr. P. indicated that he had 
recently examined the appellant and diagnosed him with the 
following: (1) chronic obstructive pulmonary disease, (2) 
bronchitis, and (3) ischemic heart disease.  

In October 1997, the appellant underwent a VA examination.  
At that time, he complained of chest pains, easy 
fatigueabiltiy, and shortness of breath.  Following the 
physical examination, the appellant was diagnosed with 
arteriosclerotic heart disease, not in failure, with 
functional class II-B.  An EKG was interpreted as "normal."

An x-ray report from the Talon General Hospital, dated in 
November 1998, shows that at that time, the appellant had a 
chest x-ray taken.  The x-ray was interpreted as showing no 
pneumothorax or pleural effusion.  The heart was not enlarged 
and the ribs were intact.  Infiltrates were seen on the right 
upper lobe, and the left lung field was essentially clear.  
The aortic knob was calcified.  The impression was that the 
findings were suggestive of pulmonary tuberculosis, minimal.  
The examiner also noted that there were hyperaerated lungs 
and an atheromatous aorta.  

A Certificate from the Matilde A. Olivas District Hospital, 
dated in January 1999, shows that the appellant was 
hospitalized from November 23, 1997 to November 27, 1997.  
According to the Certificate, upon his discharge, he was 
diagnosed with chronic obstructive pulmonary disease.  

A Discharge Summary from the Cagayan Valley Medical Center 
shows that the appellant was hospitalized from June 24, 1999 
to July 3, 1999.  According to the Summary, upon his 
discharge, he was diagnosed with chronic obstructive 
pulmonary disease.  

A VA cardiovascular examination was conducted in July 1999.  
At that time, the appellant stated that he had been 
hospitalized in June 1999 for dyspnea and shortness of breath 
due to emphysema and chronic obstructive pulmonary disease.  
The appellant indicated that at present, he had dyspnea on 
exertion and on slow level walking of up to 30 meters.  He 
further noted that he had arthritis which limited his 
activities such that he had to lead an almost sedentary 
lifestyle and he required assistance in bathing and grooming 
activities.  

The physical examination showed that the appellant appeared 
comfortable, ambulatory, and not in cardiorespiratory (CR) 
distress.  Heart had a regular rhythm, with normal first and 
second heart sounds.  Apex beat was at the 4th intercostal 
space, left mid clavicular line.  There were no thrills or 
heaves.  EKG was normal, and the chest x-ray showed 
atheromatous aorta and pulmonary emphysema.  A 2-D 
echocardiogram revealed an ejection fraction of 81 percent.  
There was concentric left ventricular hypertrophy, with 
adequate systolic function and thickened aortic valve 
annulus.  The diagnosis was of hypertensive arteriosclerotic 
heart disease, not in failure, Class II-B, METS 4, and 
ejection fraction of 81 percent.  The examining physician 
noted that the appellant had a decreased level of physical 
tolerance, secondary to his pulmonary emphysema and 
arthritis.  

A private medical statement from F.A., M.D., dated in July 
1999, shows that at that time, Dr. A. indicated that he had 
recently treated the appellant after he had complained of 
chest pain.  Dr. A. noted that he diagnosed the appellant 
with lateral wall ischemia and chronic obstructive pulmonary 
disease.  

A private medical statement from L.T.D.A., M.D., dated in 
July 1999, shows that at that time, Dr. A. stated that he had 
treated the appellant in April and May 1999 for acute 
bronchitis and exacerbation of his chronic obstructive 
pulmonary disease.  

In July 1999, the RO received a Certification from the 
Matilde A. Olivas District Hospital.  According to the 
certificate, the appellant was hospitalized from March 30, 
1999 to April 1, 1999 for chronic obstructive pulmonary 
disease.  In addition, a second Certification from the Olivas 
District Hospital shows that the appellant was treated on 
June 23, 1999 for chronic obstructive pulmonary disease.  


II.  Analysis

The Board finds that the appellant's claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  That is, the Board finds 
that the appellant has presented a claim which is not 
implausible when his contentions and evidence of record are 
viewed in the light most favorable to the claim.  See 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
also satisfied that all available relevant evidence is of 
record and that the statutory duty to assist the appellant in 
the development of evidence pertinent to his claim has been 
met.  Accordingly, no further assistance to the appellant is 
required to comply with the duty to assist as mandated by 
38 U.S.C.A. § 5107(a).

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 
(1999).  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (1999).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

Currently, the appellant's beriberi heart disease is rated as 
60 percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 
7005.  The schedular criteria for evaluating the 
cardiovascular system was amended by 62 FR 65, 207 (effective 
January 12, 1998).  In rating cases where the law or 
regulation changes after a claim has been filed or reopened, 
but before administrative or judicial process has been 
concluded, the version most favorable to the veteran applies, 
unless Congress provided otherwise or permitted the Secretary 
of Veterans Affairs to do otherwise and the Secretary did so.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  Thus, the 
appellant's beriberi heart disease must be evaluated under 
both the old and new rating criteria to determine which 
version is most favorable to him.

The rating criteria in effect for arteriosclerotic heart 
disease prior to January 1998, are as follows:

A 60 percent evaluation is warranted following typical 
history of acute coronary occlusion or thrombosis or with a 
history of substantiated repeated anginal attacks, with more 
than light labor not feasible.  In addition, arteriosclerotic 
heart disease is rated as 100 percent disabling during and 
for six months following acute illness from coronary 
occlusion or thrombosis, with circulatory shock, etc.  A 100 
percent rating is assigned after six months, with chronic 
residual findings of congestive heart failure or angina on 
moderate exertion or if more than sedentary employment is 
precluded.  38 C.F.R. § 4.104, Diagnostic Code 7005 (1997).

Effective January 12, 1998, the General Rating Formula for 
arteriosclerotic heart disease is as follows:

The criteria for a 60 percent evaluation requires that the 
veteran have had more than one episode of acute congestive 
heart failure in the past year or; workload of greater than 3 
MET's (metabolic equivalent) but not greater than 5 MET's 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an ejection fracture of 
30 to 50 percent.  A 100 percent evaluation requires chronic 
congestive heart failure, or a workload of 3 METs or less 
resulting in dyspnea, fatigue, angina or syncope, or left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005.

To summarize, the appellant maintains that his current rating 
is not high enough for the amount of disability that his 
beriberi heart disease causes him.  The appellant contends 
that he suffers from chest pain and dyspnea on exertion.  In 
this regard, lay statements are considered to be competent 
evidence when describing symptoms of a disease or disability 
or an event.  However, symptoms must be viewed in conjunction 
with the objective medical evidence of record.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).   

In the instant case, the Board finds that the schedular 
criteria for an increased rating under 38 C.F.R. § 4.104, 
Diagnostic Code 7005 and under the new rating criteria 
effective January 12, 1998, have not been met so as to 
warrant an evaluation in excess of 60 percent for the 
appellant's beriberi heart disease.  The evidence of record 
contains numerous private medical records and statements 
showing intermittent treatment for the appellant's chronic 
obstructive pulmonary disease and bronchial asthma.  In 
addition, in the appellant's November 1996 VA examination, 
the appellant was diagnosed with hypertension and 
arteriosclerotic heart disease.  Functional classification 
for the heart remained at II-B.  The examiner noted that the 
appellant's heart condition would not allow him to handle 
strenuous or vigorous activities, or undue stress, all of 
which would aggravate his heart condition.  The Board further 
observes that in a private medical statement from Dr. S.M.L., 
dated in August 1997, Dr. L. diagnosed the appellant with 
myocardial ischemia, secondary to arteriosclerosis.  Dr. L. 
noted that the appellant was very responsive to medication 
which was administered.  Moreover, the Board notes that in a 
private medical statement from Dr. E.G.P., dated in October 
1997, Dr. P. diagnosed the appellant with ischemic heart 
disease.  

In the appellant's October 1997 VA examination, the appellant 
was diagnosed with arteriosclerotic heart disease, not in 
failure, with functional class II-B.  In addition, an EKG was 
interpreted as "normal."  The Board further notes that a 
chest x-ray, taken in November 1998, was interpreted as 
showing findings suggestive of pulmonary tuberculosis.  The 
examiner also noted that there were hyperaerated lungs and an 
atheromatous aorta.  Moreover, in the appellant's most recent 
VA examination, dated in July 1999, the appellant was 
diagnosed with hypertensive arteriosclerotic heart disease, 
not in failure, Class II-B, METS 4, and ejection fraction of 
81 percent.  The examining physician noted that the appellant 
had a decreased level of physical tolerance, secondary to his 
pulmonary emphysema and arthritis.

The Board finds that the foregoing medical evidence does not 
demonstrate findings that the appellant would meet either the 
old or new criteria for a higher evaluation for his service-
connected beriberi heart disease.  The record is negative for 
acute coronary occlusion or thrombosis, with circulatory 
shock, etc.  The record also does not show that the appellant 
has chronic congestive heart failure or a workload of 3 MET's 
or less resulting in dyspnea, fatigue, angina or syncope, or 
left ventricular dysfunction, with an ejection fraction of 
less than 30 percent.  As previously stated, the appellant 
has a workload of 4 MET's and an ejection fraction of 81 
percent.  In light of the above, the appellant's beriberi 
heart disease is most appropriately rated as 60 percent 
disabling under both the old and new criteria.  Therefore, 
the evidence is against an evaluation in excess of the 
currently assigned 60 percent.

The Board has considered all pertinent sections of 38 C.F.R. 
§ Parts 3 and 4 as required by the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 60 percent for beriberi heart 
disease. 


ORDER

An initial evaluation in excess of 60 percent for beriberi 
heart disease is denied.  


REMAND

In an October 1999 rating action, the RO denied the 
appellant's claim of entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities.  The appellant was informed of this adverse 
determination and of his appellate rights in a VA letter of 
October 1999.  Subsequently, in January 2000, the appellant 
was informed by the RO that his records were being 
transferred to the Board.  In March 2000, the appellant 
forwarded to the Board correspondence, which states that his 
total rating claim "should not" have been denied.  Thus, 
pursuant to 38 C.F.R. §§ 20.201 and 20.300 (1999), the Board 
construes the March 2000 statement as a timely filed notice 
of disagreement of the October 1999 rating action that denied 
the claim for a total rating based on individual 
unemployability.  Accordingly, this matter is remanded to the 
RO for the issuance of a statement of the case and such 
further development as may be necessary.

The remanding of this issue must not be read as an acceptance 
of jurisdiction over the same by the Board.  The Board may 
only exercise jurisdiction over an issue after an appellant 
has filed both a timely notice of disagreement to a rating 
decision denying the benefit sought, and a timely substantive 
appeal.  38 U.S.C.A. § 7105 (West 1991); Roy v. Brown, 5 Vet. 
App. 554 (1994).  The RO should return this issue to the 
Board only if the appellant perfects his appeal in full 
accordance with the provisions of 38 U.S.C.A. § 7105.

Therefore, this case is REMANDED for the following action:

The RO should issue a statement of 
the case pertaining to the issue of 
entitlement to a total rating based 
on individual unemployability due to 
service-connected disabilities.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

 

